Case 0:20-cv-60416-RS Document 6 Entered on FLSD Docket 03/18/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 0:20-cv-60416-RS



  TOCMAIL, INC.,

                Plaintiff,

  v.

  MICROSOFT CORPORATION,

                Defendant.



                                          NOTICE OF APPEARANCE

        Notice is hereby given that Francisco O. Sanchez, Esq. of the law firm of Greenberg

 Traurig, P.A., hereby enters his appearance on behalf of Defendant, Microsoft Corporation. All

 pleadings and other papers in this case should be served upon undersigned counsel.


                                                     Respectfully submitted,
                                                     GREENBERG TRAURIG, P.A.
                                                     333 S. E. 2nd Avenue
                                                     Miami, FL 33131
                                                     Telephone: (305) 579-0500
                                                     Facsimile: (305) 579-0717
                                                     By: /s/ Francisco O. Sanchez
                                                     FRANCISCO O. SANCHEZ
                                                     Florida Bar No. 598445
                                                     sanchezfo@gtlaw.com

                                                     Counsel for Defendant Microsoft, Inc.




                    GREENBERG TRAURIG, P.A.  ATTORNEYS AT LAW  WWW.GTLAW.COM
                 333 Southeast Second Avenue  Miami, FL 33131  Tel 305.579.0500  Fax 305.579.0717
Case 0:20-cv-60416-RS Document 6 Entered on FLSD Docket 03/18/2020 Page 2 of 2
                                                                                     Case No. 0:20-cv-60416-RS


                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of March, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.

                                                                        /s/ Francisco O. Sanchez
                                                                        FRANCISCO O. SANCHEZ




                                                         2
                    GREENBERG TRAURIG, P.A.  ATTORNEYS AT LAW  WWW.GTLAW.COM
                 333 Southeast Second Avenue  Miami, FL 33131  Tel 305.579.0500  Fax 305.579.0717
